Battue, J.
The direction in the will of Robert Ivincaid, that upon the death of his wife the land and negroes which lie had given to her for life, should be sold and tne proceeds equally divide^ among his seven named children, had the effect to convert the real estate into personalty, and in the events which -have happened, the plaintiff J. "W. Conly, is entitled to one share as the representative of his first wife Patsey. Powell vs. Powell, 6 Ired. Eq. 50. Adams Eq. 150. Patsey had a vested interest in the property given to her mother for Ufe, which upon her death in the lifetime of her mother, belonged to her husband as her administrator.
This doctrine is so well settled that it is unnecessary to enter into a further discussion of it.'